                   Case 18-12773-BLS        Doc 15      Filed 12/14/18       Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    interTouch Holdings LLC,                              Case No. 18-12772 (BLS)

                        Debtor.


    In re:                                                Chapter 11

    interTouch Topco LLC,                                 Case No. 18-12773 (BLS)

                        Debtor.                           Joint Administration Requested


   DEBTORS’ OBJECTION TO GATE WORLDWIDE HOLDINGS LLC’S MOTION
       REQUESTING AN ORDER SHORTENING NOTICE PERIODS FOR AND
 SCHEDULING EXPEDITED HEARING ON GATE WORLDWIDE HOLDINGS LLC’S
   (I) EMERGENCY MOTION TO DISMISS THE DEBTORS’ CHAPTER 11 CASES
   PURSUANT TO § 1112(b) OF THE BANKRUPTCY CODE AND/OR TO ABSTAIN
   PURSUANT TO § 305(a) OF THE BANKRUPTCY CODE AND (II) EMERGENCY
       MOTION FOR ENTRY OF AN ORDER GRANTING RELIEF FROM THE
               AUTOMATIC STAY PURSUANT TO SECTIONS
                362(d) AND (f) OF THE BANKRUPTCY CODE

             interTouch Holdings LLC and interTouch Topco LLC, the above-captioned debtors and

debtors-in-possession (together, the “Debtors”)1 hereby oppose the motion (the “Motion to

Shorten”) by Gate Worldwide Holdings LLC (“Gate”) to shorten notice periods with respect to

and for expedited consideration of its (i) Emergency Motion to Dismiss the Debtors’ Chapter 11

Cases Pursuant to § 1112(b) of the Bankruptcy Code and/or to Abstain Pursuant to § 305 of the

Bankruptcy Code (the “Motion to Dismiss”); and (ii) Emergency Motion for Entry of an Order

Granting Relief from the Automatic State Pursuant to Section 362(d) and (f) of the Bankruptcy



1
       The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification
numbers are: interTouch Holdings LLC (2091) and interTouch Topco LLC (6381). The Debtors’
headquarters is located at 480 Olde Worthington Road, Suite 350, Westville, OH 43082.
               Case 18-12773-BLS          Doc 15       Filed 12/14/18    Page 2 of 8



Code (the “Motion for Stay Relief” and, together with the Motion to Dismiss, the “Motions”) and

in support hereof respectfully state as follows:

                                      Relevant Background

        1.     On December 10, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of Delaware. The Debtors are operating their businesses and managing their affairs as

debtors-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code and are

working diligently and in good faith to comply with the requirements of the Bankruptcy Code and

Bankruptcy Rules. No trustee or examiner has been appointed in these chapter 11 cases.

        2.     On December 13, 2018, the Debtors filed the Declaration by Seale A. Moorer, Jr.,

in Support of Chapter 11 Petitions [D.I. 6] (the “Moorer Declaration”) and requested that their

bankruptcy estates be consolidated for procedural purposes. See D. I. 7 (Motion for Joint

Administration). Capitalized terms used herein but not otherwise defined have the meanings

ascribed to them in the Moorer Declaration.

        3.     On December 13, 2018, Gate filed the following motions that, in aggregate, are

comprised of 27 documents and over three hundred pages:

               (i)     The Motion to Dismiss

                       This motion is premised chiefly on Gate’s unsubstantiated and conclusory

                       allegations that the Debtors’ bankruptcy cases were filed in bad faith. As is

                       set forth in the Moorer Declaration, the Debtors commenced these cases, in

                       large part, on an emergency basis and to prevent their assets from

                       dissipating and to permit time to close a pending capital raising transaction

                       that will permit the Debtors both to pay Gate in full and to protect their other




                                                   2
Case 18-12773-BLS          Doc 15       Filed 12/14/18     Page 3 of 8



        creditors. Consequently, these cases were initiated without the benefit of

        sufficient time to prepare typical first day motions and applications. The

        Debtors only just engaged the services of a financial advisor on December

        12, 2018, are still evaluating what type of “first-day” relief they will require,

        whether other of its affiliates also will need to seek relief under chapter 11

        of the Bankruptcy Code, and whether it would be appropriate for the

        Debtors to seek relief that was not available to them in the New York Action

        against Gate in an adversary proceeding.

(ii)    The Motion for Stay Relief

        This motion is premised on Gate’s legally unsubstantiated allegations, all

        but three days after the Debtors’ orders for relief, that it is entitled to relief

        from the automatic stay so the court in the New York Action may enter an

        order in Gate’s favor so that Gate may immediately foreclose on all of the

        Debtors’ assets without the Debtors being permitted to even attempt to

        restructure and maximize the recovery for all of their creditors.

(iii)   The Motion to Shorten

        This motion is premised on Gate’s unsubstantiated statement that “cause”

        exists for shortening the required notice periods established by the

        Bankruptcy Rules and this Court’s Local Rules. As is set forth below, Gate

        has failed to offer any clue what exigent circumstances allegedly exist that

        would compel the relief sought and has failed to meet its burden for

        establishing any entitlement to relief.




                                    3
               Case 18-12773-BLS         Doc 15      Filed 12/14/18     Page 4 of 8



                                            Objection

       4.      By the Motion to Shorten, Gate contends cause exists for requiring the Court, the

Debtors and their advisors, and parties-in-interest to review, analyze, and respond to the Motions

over the weekend and less than a week after the orders for relief were entered, because Gate is sure

to prevail in the Motion to Dismiss and Motion for Stay Relief. The Court should reject Gate’s

argument. Surely the notice periods contained in the Bankruptcy Rules and Local Rules would be

rendered meaningless if a party met its burden to establish “cause” simply by alleging confidence

in the underlying relief requested. Under Local Rule 9006-1(e), the burden Gate must show is not

“confidence” but “exigent circumstances” reduced to writing. Del. Bankr. L.R. 9006(e).

       5.      The required notice provisions with respect to the Motions are as follows:

               (i)     Bankruptcy Rule 2002(a)(4), requiring a motion to dismiss a chapter 11 to

                       be served by mail at least twenty-one days prior to the hearing date on such

                       motion.

               (ii)    Local Rule 9006-1(c)(i), requiring that all motion papers be filed and served

                       at least eighteen days prior to a proposed hearing, with an additional three

                       days if service is by mail and nineteen days if service is by overnight

                       delivery. Local Rule 9006-1(c)(ii) provides that objections, if any, to such

                       a motion are to be received at least seven days prior to the proposed hearing

                       date. Local Rule 9006-1(d) provides that reply papers must be filed no later

                       than 4:00 p.m. the day before the hearing agenda is due.

               (iii)   Local Rule 4001-1(c)(ii), granting a party opposing a stay relief motion until

                       seven days before a hearing on such motion to formulate a response.




                                                 4
                Case 18-12773-BLS            Doc 15       Filed 12/14/18      Page 5 of 8



        6.      The foregoing notice provisions make sense, particularly in connection with

motions to dismiss and for stay relief, both of which require the Court to engage in a highly fact

intensive analysis. See In re Metrogate, LLC, No. 15-12593 (KJC), 2016 Bankr. LEXIS 2242, at

*39 (Bankr. D. Del. May 26, 2016) (“The inquiry into bad faith is a fact intensive determination

better left to the discretion of the bankruptcy court.”) (internal quotation and citation omitted); id.

at. **51-3 (“in weighing whether a filing is a bad faith litigation tactic …, behavior in the

underlying causes of action is not relevant. The bankruptcy court must instead examine for what

purpose its jurisdiction has been invoked.”); Buncher Co. v. Flabeg Solar US Corp. (In re Flabeg

Solar US Corp.), 499 B.R. 475, 482 (Bankr. W.D. Pa. 2013) (whether stay relief should be granted

involves a “fact intensive analysis”). Gate does not win the Motions simply by avowing it “cannot

anticipate the ‘bankruptcy purposes’ the Debtors may desperately advance to argue good faith,”

Motion to Dismiss ¶ 57, and complaining that “[t]he filing of the Bankruptcy Cases automatically

stayed … the transfer of Topco’s 100% ownership interest in interTouch [Holdings] to” Gate,

which “consequences … are the inequitable and harmful delay to” Gate. 2 Motion for Stay Relief

¶ 50.




2
        In the Motion for Stay relief, Gate makes a demand for adequate protection. The Debtors are fully
prepared to provide it adequate protection and have been working feverishly since the Petition Date to
obtain financing to do so. Gate has historically left no stone unturned to thwart attempts by interTouch
Holdings LLC and interTouch Topco LLC to refinance and restructure. Its litigation tactics in this Court
again have negatively impact the Debtors’ availability to obtain post-petition financing.
         Gate’s claim of “harmful delay” is, at best, crying wolf. What Gate fails to disclose to the Court is
that the shares of the Debtors’ two fully-owned subsidiaries – Nomadix and interTouch – presently are
being held by an escrow agent pursuant to an agreement with Gate. In order for the Debtors to remove
those shares from escrow, they would require both Gate’s consent and this Court’s permission.
Additionally, also thanks to the New York Action, there also are significant restraints imposed on
Nomadix’s use of its own cash.


                                                      5
               Case 18-12773-BLS          Doc 15      Filed 12/14/18     Page 6 of 8



       7.      The Motion to Shorten, filed after the Court already had closed last night, asks this

Court to axe the procedural safeguards and due process contained in the Bankruptcy and

Bankruptcy local rules and to replace them with the following hasty timetable:

               (i)     Have the Debtors and parties-in-interest serve responses to each the Motion

                       to Dismiss and Motion for Stay Relief four days (including a weekend) after

                       the Motions were served; and

               (ii)    Conduct an evidentiary hearing on both the Motion to Dismiss and Motion

                       for Stay Relief on December 19, 2018, or less than a week after the Motions

                       were served.

       8.      The Court should deny the Motion to Shorten, because Gate fails to meet the

standard for granting expedited consideration. That is contained in Local Rule 9006-1(e), which

provides:

               Shortened Notice. No motion will be scheduled on less notice than
               required by these Local Rules or the Fed. R. Bankr. P. except by
               order of the Court, on written motion (served on all interested
               parties) specifying the exigencies justifying shortened notice. The
               Court will rule on such motion promptly without need for a hearing.

Del. Bankr. L.R. 9006(e) (emphasis added). Gate does not “specif[y] any exigencies justifying

shortened notice.” Id. Gate merely asserts it is entitled to expedited relief “[g]iven the purpose and

effect of the relief sought in the Motions” and based on an indeterminate “necessity of obtaining

such immediate relief.” Motion to Shorten ¶ 5. Gate then concludes that both this purpose and

necessity provide “ample cause” for granting expedited consideration. Id. They do not.




                                                  6
                 Case 18-12773-BLS            Doc 15      Filed 12/14/18       Page 7 of 8



        9.       The Debtors’ bankruptcy filings clearly infuriate and frustrate Gate,3 but fury and

frustration do not constitute “cause” either for granting either the Motion to Dismiss or the Motion

for Stay Relief, and certainly not for shortcutting the procedural protections afforded by the

Bankruptcy and Local Bankruptcy Rules. This Court has consistently held movants requesting a

shortening of required notice periods and for expedited consideration to a higher standard and

granted such relief primarily in the context of preserving assets of the bankrupt estates, not, as

here, in the context of a secured party seeking to strip assets from the estates for its unilateral

benefit and at substantial costs to all other stakeholders. See, e.g., In re Aerogroup Int’l Inc., No.

17-11962 (KJC), 2018 Bankr. LEXIS 1930 (Bankr. D. Del. June 25, 2018) (granting motion to

expedite where movant established that depositions and an evidentiary hearing were imminent and

where Court’s decision on “plain and undisputable” legal issue presented in motion would obviate

both and protect the estate from “unnecessary and needless expenses) (citations are to motion to

expedite at D.I. 922); In re Am. Safety Razor Co., LLC, No. 10-12351 (MFW), 2010 Bankr. LEXIS

5994 (Bankr. D. Del. July 30, 2010) (granting expedited consideration where movants established

urgent need to obtain financing to have adequate liquidity, to ensure orderly continuation of their

operations). It should decline Gate’s invitation to be held to a novel disgruntled secured creditor

standard.




3
        Gate’s fury and frustration regrettably lead it to resort to making a series of incorrect statements in
the Motions. For example, that the Debtors’ opposition to the sale process were “baseless[]” (Motion for
Stay Relief ¶ 31; Motion to Dismiss ¶ 33) and that Traxi’s work as a broker was “robust” (Motion for Stay
Relief ¶ 28; Motion to Dismiss ¶ 30). The Debtors will address additional misstatements by Gate in
connection with responding to the Motions themselves.


                                                      7
                 Case 18-12773-BLS       Doc 15     Filed 12/14/18   Page 8 of 8



                                           Conclusion

          WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court (i) deny the Motion to Shorten and (ii) grant such other and further relief as is just and

proper.


Dated: December 14, 2018
       Wilmington, Delaware                          KLEIN LLC

                                                     /s/ Julia B. Klein
                                                     Julia B. Klein (Bar No. 5198)
                                                     919 North Market Street
                                                     Suite 600
                                                     Wilmington, Delaware 19801
                                                     Phone: (302) 438-0456
                                                     Fax: (302) 300-1733

                                                     Proposed Counsel for interTouch Holdings
                                                     LLC and interTouch Topco LLC




                                                8
